Case 2:21-cv-00103-GZS Document1 Filed 07/14/20 Pagelof5 PagelID#:1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JEFFREY FORBES,

Plaintiff, Civil Action No.

 

Vv.

RICHARD B. SPENCER, Secretary
DEPARTMENT OF THE NAVY,
Portsmouth Naval Shipyard

Defendant.

ee

 

COMPLAINT AND JURY DEMAND
INTRODUCTION
The Plaintiff, Jeffrey Forbes (“Mr. Forbes” or “Defendant”) seeks damages from
Respondent the Department of the Navy for discrimination based on his handicap and failure to
provide a reasonable accommodation under the Rehabilitation Act and the Americans with
Disabilities Act.
PARTIES

1. The Plaintiff, Jeffrey Forbes, resides in Peabody, Massachusetts.

2. Defendant Department of the Navy, Portsmouth Naval Shipyard (“Naval

Shipyard”) is a government agency located in Kittery, Maine.

FACTS

3. Mr. Forbes suffers from permanent cognitive, vision, and speech impairments as a

result of a brain tumor that was discovered in 2003.
Case 2:21-cv-00103-GZS Document1 Filed 07/14/20 Page2of5 PagelD#: 2

4, Mr. Forbes applied for the position of Police Officer to fill a vacancy for officers
needed in the Naval Shipyard on March 19, 2015. Despite his disabilities, Mr. Forbes was able to
meet the essential functions and physical requirements of the police officer position at the Naval
Shipyard, which involved sitting or standing the guard house to check visitors, driving or
walking around to patrol the grounds, and sitting at the front desk as dispatchers while

monitoring security cameras.

5. Under the “requirements” section of the job posting, it stated that “employee must
successfully pas an initial, annual, or an require Office of Personnel Management, Department of j

Defense, or Department of the Navy, mental and emotional stability screening, physical agility

 

test, and physical fitness for duty test.”.

6. The job posting went on to state that “a tentative offer of employment will be

rescinded if the selectee fails to meet the pre-employment requirements”.

7. Mr. Forbes was referred for consideration and subsequently extended a tentative
employment offer on July 8, 2015.

8. On August 6, 2015, Mr. Forbes underwent a pre-employment examination, the
physical was conducted by Captain/Dr. Dale Harmon. According to the Certificate of Medical
Examination, Dr. Harmon’s recommendation was to hire Mr. Forbes. Dr. Harmon did note
several issues with Mr. Forbes “vision standards” and inability to operate a motor vehicle due to
vision. He further noted that “all items would need to be accommodated if hired.” A true and

accurate copy of Dr. Harmon’s examination report is attached as “Exhibit A.”
Case 2:21-cv-00103-GZS Document1 Filed 07/14/20 Page 3of5 PagelD#: 3

9, After the recommendation for hire and request for accommodation by Dr.
Harmon, Mr. Forbes waiting for over a year for communication from the Naval Shipyard
regarding a start date

10. After over a year, Mr. Forbes contacted the respondent in October 2016 and was told
that his job offer had been rescinded.

11. On November 4, 2016, after internal review, Tina Pawloski, a member of the
Onboarding Team with the Naval Shipyard, denies signing off on a recommendation to hire, but
acknowledges “that Staffing or OCHR did that.”

12, On November 15, 2016, Mr. Forbes was officially notified by the Naval Shipyard’s
Human Resources Department that his offer was rescinded because he failed “to meet a
condition of employment in not being successful with passing the pre-employment physical”.

13. In response to the formal notice, Mr. Forbes filed a complaint with the Equal
Employment Opportunity Commission (“EEOC” or “EEO”) for unlawful discrimination on
November 18, 2016.

14. At the beginning of the EEOC investigation and as of March 7, 2017 there were 54
employees assigned to the work unit where the position at issue is located, 5 of which had an
unidentified medical condition.

Americans with Disabilities Act (ADA)/Rehabilitation Act of 1973

15. The Naval Shipyard’s actions as set forth in the paragraphs above are in violation
of Section 504 of the Rehabilitation Act of 1974 and the Americans With Disabilities Act.

16. Mr. Forbes offer was subsequently rescinded because the Naval Shipyard refused
to make a reasonable accommodation for his cognitive and motor functions resulting from his

brain tumor.
Case 2:21-cv-00103-GZS Document1 Filed 07/14/20 Page4of5 PagelD#: 4

17.

When Mr. Forbes disabilities came to light in his physical examination, the Naval

Shipyard unlawfully retaliated against Mr. Forbes by rescinding his job offer despite receiving a

recommendation for hire with reasonable accommodations after his physical examination on

August 6, 2015. The Naval Shipyard did not contact him for months and officially rescinded

their offer only after he contacted them regarding updates with his employment.

18.

As a result of the Naval Shipyard’s actions, Mr. Forbes has suffered lost wages,

loss of employment training time, impediment to future employment opportunity, humiliation

and emotional distress.

WHEREFORE, the Plaintiff, Jeffery Forbes hereby requests that the court award the

following relief:

a.

b.

Damages for lost wages and benefits;

Damages for loss of employment training time

Damages for impediment to future employment opportunity
Damages for emotional distress and humiliation;

Punitive damages;

Interest on all damages; and

Reasonable attorney’s fees and costs associated with prosecuting this matter.

PLAINTIFF DEMANDS A JURY ON ALL TRIABLE ISSUES

 
Case 2:21-cv-00103-GZS Document1 Filed 07/14/20 Page5of5 PagelID#:5

DATED:

July!0 __, 2020

Respectfully submitted,
JEFFERY FORBES,

By his attorneys,

Le

Waniel J. Murphy, BBO No. 549073
Daniel Murphy, BBO No. 685760
THE MURPHY LAW GROUP, LLC
30 Massachusetts Ave.

North Andover, MA 01845

Tel: (978) 686-3200

Fax: (978) 686-3883
